       Case 2:19-cv-02156-GMN-VCF Document 20 Filed 09/03/20 Page 1 of 2



1    David Krieger, Esq.
     Nevada Bar No. 9086
2    Shawn Miller, Esq.
     Nevada Bar No. 7825
3    KRIEGER LAW GROUP, LLC
     2850 W. Horizon Ridge Parkway
4    Suite 200
     Henderson, Nevada 89052
5    Phone: (702) 848-3855
     Email: dkrieger@kriegerlawgroup.com
6    Email: smiller@kriegerlawgroup.com

7    Attorneys for Plaintiff DOUGLAS A. CHRISTENSEN

8

9                               UNITED STATES DISTRICT COURT

10                                    DISTRICT OF NEVADA

11   DOUGLAS A. CHRISTENSEN,                       CASE NO. 2:19-cv-02156-GMN-VCF

12                       Plaintiff,
                                                   HON. GLORIA M. NAVARRO
13
       v.
14                                                 STIPULATION AND ORDER FOR
     ZIONS BANCORPORATION, NA                      DISMISSAL WITH PREJUDICE
15
                        Defendant
16

17

18

19

20

21

22

23

24



                                             -1-
       Case 2:19-cv-02156-GMN-VCF Document 20 Filed 09/03/20 Page 2 of 2



             IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff DOUGLAS A.
1
     CHRISTENSEN (“Plaintiff”) and Defendant ZIONS BANCORPORATION, NATIONAL
2
     ASSOCIATION, named herein as ZIONS BANCORPORATION, NA (“Defendant”), by and
3
     through their respective counsel of record, that Plaintiff’s Complaint against Defendant in the above
4
     entitled action shall be dismissed in its entirety with prejudice, each party to bear its own attorney’s
5
     fees and costs.
6

7
     Dated: September 2, 2020                               Dated: September 2, 2020
8

9    HOUSER LLP                                             KRIEGER LAW GROUP, LLC
10
     /s/ Jeffrey S. Allison, Esq.                           /s/ David H. Krieger, Esq.
11   Jeffrey S. Allison, Esq.                               Shawn W. Miller, Esq.
                                                            David H. Krieger, Esq.
12   Attorneys for Defendant ZIONS
     BANCORPORATION,                                        Attorneys for Plaintiff
13   NATIONAL ASSOCIATION,                                  DOUGLAS A. CHRISTENSEN
     and its agents and assigns
14

15

16                                              ORDER

17

18
     IT IS SO ORDERED.
19

20
                                                       _______________________________
21
                                                       Gloria M. Navarro, District Judge
22   Dated this______
                 3 day of
     September, 2020.                                  UNITED STATES DISTRICT COURT
23

24



                                                      -2-
